The court amends its decision‡ herein by making additional findings as follows: The court finds as facts defendants’ proposed findings numbers “ tenth,” “ eleventh,” “ twelfth ” (except the first three words of number “ twelfth ”), and in addition finds that there was an agreement between the parties that Alexander Zubalsky should be in form the mortgagee; and the plaintiff was to accept a mortgage from said defendants in the sum of $33,000 covering the premises described in the complaint, to be taken in the name of said Zubalsky. That a bond in like amount, secured by said mortgage and payable three years from the date thereof, was executed contemporaneously with said mortgage; and in addition to the six per cent interest exacted from said defendants on the amount represented by the loan there was an agreement by which the mortgagors undertook to pay to the plaintiff a bonus of $4,590.

 See 231 App. Div. 327.— [Rep.